NATIONWIDE VARIABLE INSURANCE TRUST Supplement dated October 20, 2009 to Currently Effective Statements of Additional Information for AllianceBernstein NVIT Global Fixed Income NVIT Multi Sector Bond Fund ( formerly Van Fund Kampen NVIT Multi Sector Bond Fund ) American Century NVIT Multi Cap Value Fund NVIT Nationwide Fund Federated NVIT High Income Bond Fund NVIT Nationwide Leaders Fund Gartmore NVIT Developing Markets Fund NVIT S&P 500 Index Fund Gartmore NVIT Emerging Markets Fund NVIT Short Term Bond Fund Gartmore NVIT Global Utilities Fund NVIT Small Cap Index Fund Gartmore NVIT International Equity Fund NVIT Technology and Communications Fund Gartmore NVIT Worldwide Leaders Fund NVIT U.S. Growth Leaders Fund Neuberger Berman NVIT Multi Cap Oppenheimer NVIT Large Cap Growth Fund Opportunities Fund Templeton NVIT International Value Fund Neuberger Berman NVIT Socially Responsible Van Kampen NVIT Comstock Value Fund Fund Van Kampen NVIT Real Estate Fund NVIT Bond Index Fund American Funds NVIT Asset Allocation Fund NVIT Core Bond Fund American Funds NVIT Bond Fund NVIT Core Plus Bond Fund ( formerly Lehman American Funds NVIT Global Growth Fund Brothers NVIT Core Plus Bond Fund ) American Funds NVIT Growth Fund NVIT Enhanced Income Fund American Funds NVIT Growth-Income Fund NVIT Global Financial Services Fund NVIT Cardinal SM Aggressive Fund NVIT Government Bond Fund NVIT Cardinal SM Moderately Aggressive Fund NVIT Growth Fund NVIT Cardinal SM Capital Appreciation Fund NVIT Health Sciences Fund NVIT Cardinal SM Moderate Fund NVIT International Index Fund NVIT Cardinal SM Balanced Fund NVIT Mid Cap Index Fund NVIT Cardinal SM Moderately Conservative Fund NVIT Money Market Fund NVIT Cardinal SM Conservative Fund NVIT Money Market Fund II NVIT Investor Destinations Aggressive Fund NVIT Multi-Manager International Growth Fund NVIT Investor Destinations Moderately Aggressive NVIT Multi-Manager International Value Fund Fund NVIT Multi-Manager Large Cap Growth Fund NVIT Investor Destinations Capital Appreciation NVIT Multi-Manager Large Cap Value Fund Fund NVIT Multi-Manager Mid Cap Growth Fund NVIT Investor Destinations Moderate Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Investor Destinations Balanced Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Investor Destinations Moderately NVIT Multi-Manager Small Cap Value Fund Conservative Fund NVIT Multi-Manager Small Company Fund NVIT Investor Destinations Conservative Fund Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the applicable Funds Statement of Additional Information. Effectively immediately, the information in each Statement of Additional Information (SAI) is modified as follows: 1. The address to obtain copies of the Prospectuses, listed on the front cover page of the SAI, has been revised as follows: Nationwide Funds, P.O. Box 5354, Cincinnati, Ohio 45210-5354 2. The disclosure in the SAI identifying the Sub-Administration has been revised as follows: Sub-Administration NFM has entered into a Sub-Administration Agreement with J.P. Morgan Investor Services Co. (JPMorgan), dated May 22, 2009 and effective August 24, 2009, to provide certain fund sub-administration and sub-transfer agency services for each Fund. NFM pays JPMorgan a fee for these services. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST Supplement dated October 20, 2009 to Currently Effective Prospectuses for NVIT Government Bond Fund NVIT Money Market Fund NVIT Money Market Fund II Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the applicable Funds Prospectus. Effective immediately, the telephone number to obtain current yield information has been changed to 800-848-6331. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE
